EXHIBIT 10.25

 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREMENT, NO SHARES OF WESTERN
SIERRA BANCORP’S COMMON STOCK SHALL BE ISSUED PURSUANT HERETO UNLESS THE WESTERN
SIERRA BANCORP 2004 STOCK OPTION PLAN SHALL HAVE FIRST BEEN APPROVED BY THE
SHAREHOLDERS OF WESTERN SIERRA BANCORP.

 

WESTERN SIERRA BANCORP

NONQUALIFIED STOCK OPTION AGREEMENT

 

This Nonqualified Stock Option Agreement (the “Agreement”) is made and entered
into as of the              day of                            ,          , by
and between Western Sierra Bancorp, a California corporation (the “Bancorp”),
and                          , (“Optionee”);

 

WHEREAS, pursuant to the Western Sierra Bancorp 2004 Stock Option Plan (the
“Plan”), a copy of which is attached hereto, the Administrator of the Plan has
authorized granting to Optionee a nonqualified stock option to purchase all or
any part of                              (             ) authorized but unissued
shares of the Bancorp’s common stock at the price of                         
Dollars and                 Cents ($    .    ) per share, such option to be for
the term and upon the terms and conditions hereinafter stated;

 

NOW, THEREFORE, it is hereby agreed:

 

1.  Grant of Option.  Pursuant to said action of the Administrator, the Bancorp
hereby grants to Optionee the option to purchase, upon and subject to the terms
and conditions of the Plan which is incorporated in full herein by this
reference, all or any part of                              (             )
shares of the Bancorp’s common stock (hereinafter called “stock”) at the price
of                 Dollars and                    Cents ($     .   ) per share,
which price is not less than one hundred percent (100%) of the fair market value
of the stock as of the date of action of the Administrator granting this option.

 

2.  Exercisability.  This option shall be exercisable as to:

 

Number of Shares

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This option shall remain exercisable as to all vested shares until
                            ,            (but not later than ten (10) years from
the date this option is granted) unless this option has expired or terminated
earlier in accordance with the provisions hereof or in the Plan.  Subject to
paragraphs 4 and 5, shares as to which this option becomes exercisable pursuant
to the foregoing provision may be purchased at any time prior to expiration of
this option.

 

3.  Exercise of Option.  This option may be exercised by written notice
(substantially in the form as that which is attached as Exhibit A) delivered to
the Bancorp stating the number of shares with respect to which this option is
being exercised, together with (a) cash in the amount of the purchase price of
such shares, or (b) subject to applicable law, with the Bancorp’s stock
previously acquired by Optionee and held by Optionee for a period of at least
six months.  Notwithstanding the foregoing, in the event Optionee does exercise
the option by utilizing (b) above, Optionee should obtain tax advice as to the
consequences of such action.  Not less than ten (10) shares may be purchased at
any one time unless the number purchased is the total number which may be
purchased under this option and in no event may the option be exercised with
respect to fractional shares.  Upon exercise, Optionee shall make appropriate
arrangements and shall be responsible for the withholding of any federal and
state taxes then due.

 

4.  Cessation of Directorship or Employment.  If Optionee shall cease to be a
director or an employee of the Bancorp or a subsidiary corporation for any
reason other than Optionee’s death or disability [as defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”)], this option shall expire three (3) months thereafter, except (i) as
provided in Paragraphs 2 and 5 hereof in which case the option shall be
exercisable as provided in those respective sections and (ii) except when
Optionee is both a director and an employee in which case such Optionee’s
nonqualified option shall expire three (3) months after the later of the date of
termination of Optionee’s directorship or employment.  During the three (3)
month period this option shall be exercisable only as to those installments, if
any, which had accrued as of the date when Optionee ceased to be a director or
an employee of the Bancorp or a subsidiary corporation.

 

5.  Termination of Employment for Cause.  If Optionee’s employment with the
Bancorp or a subsidiary corporation is terminated for cause, this option shall
expire thirty (30) days from the date of such termination.  Termination for
cause shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.

 

--------------------------------------------------------------------------------


 

6.  Nontransferability; Death or Disability of Optionee.  This option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during Optionee’s lifetime only by Optionee.  If Optionee
dies while serving as a director or an employee of the Bancorp or a subsidiary
corporation, or during the three (3) month period referred to in Paragraph 4
hereof, this option shall expire one (1) year after the date of Optionee’s death
or on the day specified in Paragraph 2 hereof, whichever is earlier.  After
Optionee’s death but before such expiration, the persons to whom Optionee’s
rights under this option shall have passed by will or by the laws of descent and
distribution or the executor or administrator of Optionee’s estate shall have
the right to exercise this option as to those shares for which installments had
accrued under Paragraph 2 hereof as of the date on which Optionee ceased to be a
director or an employee of the Bancorp or a subsidiary corporation.

 

If Optionee terminates his or her directorship or employment because of
disability (as defined in Section 22(e)(3) of the Code), Optionee may exercise
this option to the extent he or she is entitled to do so at the date of
termination, at any time within one (1) year of the date of termination, or
before the expiration date specified in Paragraph 2 hereof, whichever is
earlier.

 

7.  Employment.  This Agreement shall not obligate the Bancorp or a subsidiary
corporation to employ Optionee for any period, nor shall it interfere in any way
with the right of the Bancorp or a subsidiary corporation to reduce Optionee’s
compensation.

 

8.  Privileges of Stock Ownership.  Optionee shall have no rights as a
shareholder with respect to the Bancorp’s stock subject to this option until the
date of issuance of stock certificates to Optionee.  Except as provided in the
Plan, no adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificates are issued.

 

9.  Modification and Termination.  The rights of Optionee are subject to
modification and termination upon the occurrence of certain events as provided
in Sections 13 and 14 of the Plan.

 

10.  Notification of Sale.  Optionee agrees that Optionee, or any person
acquiring shares upon exercise of this option, will notify the Bancorp not more
than five (5) days after any sale or other disposition of such shares.

 

11.  Representations of Optionee.  No shares issuable upon the exercise of this
option shall be issued and delivered unless and until the Bancorp has complied
with all applicable requirements of California and federal law and of the
Securities and Exchange Commission and the California Department of
Corporations, as applicable pertaining to the issuance and sale of such shares,
and all applicable listing requirements of the securities exchanges, if any, on
which shares of the Bancorp of the same class are then listed.  Optionee agrees
to ascertain that such requirements shall have been complied with at the time of
any exercise of this option.  In addition, if the Optionee is an “affiliate” for
purposes of the Securities Act of 1933, there may be additional restrictions on
the resale of stock, and Optionee therefore agrees to ascertain what those
restrictions are and to abide by the restrictions and other applicable federal
and state securities laws.

 

Furthermore, the Bancorp may, if it deems appropriate, issue stop transfer
instructions against any shares of stock purchased upon the exercise of this
option and affix to any certificate representing such shares the legends which
the Bancorp deems appropriate.

 

Optionee represents that the Bancorp, its directors, officers, employees and
agents have not and will not provide tax advice with respect to the option, and
Optionee agrees to consult with his or her own tax advisor as to the specific
tax consequences of the option, including the application and effect of federal,
state, local and other tax laws.

 

12.  Notices.  Any notice to the Bancorp provided for in this Agreement shall be
addressed to it in care of its President or Chief Financial Officer at its main
office and any notice to Optionee shall be addressed to Optionee’s address on
file with the Bancorp or a subsidiary corporation, or to such other address as
either may designate to the other in writing.  Any notice shall be deemed to be
duly given if and when enclosed in a properly sealed envelope and addressed as
stated above and deposited, postage prepaid, with the United States Postal
Service.  In lieu of giving notice by mail as aforesaid, any written notice
under this Agreement may be given to Optionee in person, and to the Bancorp by
personal delivery to its President or Chief Financial Officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OPTIONEE

 

 

WESTERN SIERRA BANCORP

 

 

 

 

By

 

 

By

 

 

 

 

 

 

 

By

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF STOCK OPTION EXERCISE

 

 

Mr. Gary D. Gall

President

Western Sierra Bancorp

4080 Plaza Goldorado Circle

Cameron Park, California 95682

 

Dear Mr. Gall:

 

Pursuant to my nonqualified stock option agreement dated
                              , I am exercising my stock option to acquire
                       shares of common stock of Western Sierra Bancorp.  I am
also enclosing payment by means of (cash in the amount of $                , or
                 qualifying shares of Western Sierra Bancorp having a fair
market value) equal to the sum of the option exercise price.

 

I further acknowledge that Western Sierra Bancorp makes no representations as to
federal or state tax matters, and that I am to consult with my own tax attorney
or tax accountant for advice with respect to the exercise of my stock option and
the effect of the sale of the option shares.  [(For executive officers of the
Bancorp or insiders of the Bancorp) I further acknowledge that I am an affiliate
or insider of Western Sierra Bancorp and that federal securities laws are
applicable to the exercise of the stock option and any subsequent sale of the
option shares including the applicability of the Securities Act of 1933 and Rule
144 (both dealing with the sale of shares by an affiliate).  I agree to comply
with such securities laws and rules.]

 

 

Sincerely,

 

 

 

 

 

Name of Optionee

 

3

--------------------------------------------------------------------------------


 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO SHARES OF WESTERN
SIERRA BANCORP’S COMMON STOCK SHALL BE ISSUED PURSUANT HERETO UNLESS THE WESTERN
SIERRA BANCORP 2004 STOCK OPTION PLAN SHALL HAVE FIRST BEEN APPROVED BY THE
SHAREHOLDERS OF WESTERN SIERRA BANCORP.

 

WESTERN SIERRA BANCORP

INCENTIVE STOCK OPTION AGREEMENT

 

This Incentive Stock Option Agreement (the “Agreement”) is made and entered into
as of the           day of                 ,          , by and between Western
Sierra Bancorp, a California corporation (the “Bancorp”), and
                                  (“Optionee”);

 

WHEREAS, pursuant to the Western Sierra Bancorp 2004 Stock Option Plan (the
“Plan”), a copy of which is attached hereto, the Administrator of the Plan has
authorized granting to Optionee an incentive stock option to purchase all or any
part of                                (        ) authorized but unissued shares
of the Bancorp’s common stock at the price of              Dollars and
            Cents ($    .   ) per share, such option to be for the term and upon
the terms and conditions hereinafter stated;

 

NOW, THEREFORE, it is hereby agreed:

 

1.  Grant of Option.  Pursuant to said action of the Administrator, the Bancorp
hereby grants to Optionee the option to purchase, upon and subject to the terms
and conditions of the Plan which is incorporated in full herein by this
reference, all or any part of                                   (         )
shares of the Bancorp’s common stock (hereinafter called “stock”) at the price
of                     Dollars and                  Cents ($    .   ) per share,
which price is not less than one hundred percent (100%) of the fair market value
of the stock (or not less than 110% of the fair market value of the stock for
Optionee-shareholders who own securities possessing more than ten percent (10%)
of the total combined voting power of all classes of securities of the Bancorp)
as of the date of action of the Board of Directors granting this option.

 

2.  Exercisability.  This option shall be exercisable as to:

 

Number of Shares

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This option shall remain exercisable as to all vested shares until
                           ,         (but not later than ten (10) years from the
date this option is granted) unless this option has expired or terminated
earlier in accordance with the provisions hereof or in the Plan.  Subject to
paragraphs 4 and 5, shares as to which this option becomes exercisable pursuant
to the foregoing provision may be purchased at any time prior to expiration of
this option.

 

3.  Exercise of Option.  This option may be exercised by written notice
(substantially in the form as that which is attached as Exhibit A) delivered to
the Bancorp stating the number of shares with respect to which this option is
being exercised, together with (a) cash in the amount of the purchase price of
such shares, or (b) subject to applicable law, with the Bancorp’s stock
previously acquired by Optionee and held by Optionee for a period of at least
six months.  Notwithstanding the foregoing, in the event Optionee does exercise
the option by utilizing (b) above, Optionee should obtain tax advice as to the
consequences of such action.  Not less than ten (10) shares may be purchased at
any one time unless the number purchased is the total number which may be
purchased under this option and in no event may the option be exercised with
respect to fractional shares.  Upon exercise, Optionee shall make appropriate
arrangements and shall be responsible for the withholding of any federal and
state taxes then due.

 

4.  Cessation of Employment.  If Optionee shall cease to be an employee of the
Bancorp or a subsidiary corporation, this option shall expire three (3) months
thereafter, except (i) as provided in Paragraphs 2, 5 and 6 hereof in which case
the option shall expire as provided in those sections and (ii) when the Optionee
is changing his or her status from employee or employee-director to director, in
which case such stock option shall be converted to a nonqualified stock option
three months and one day following such change in status.  During the
aforementioned three (3) month period this option shall be exercisable only as
to those installments, if any, which had accrued as of the date when Optionee
ceased to be an employee of the Bancorp or a subsidiary corporation.

 

5.  Termination of Employment for Cause.  If Optionee’s employment with the
Bancorp or a subsidiary corporation is terminated for cause, this option shall
expire thirty (30) days from the date of such termination.  Termination for
cause shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.

 

6.  Nontransferability; Death or Disability of Optionee.  This option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during Optionee’s lifetime only by Optionee.

 

4

--------------------------------------------------------------------------------


 

If Optionee dies while serving as an employee of the Bancorp or a subsidiary
corporation, or during the three (3) month period referred to in Paragraph 4
hereof, this option shall expire one (1) year after the date of Optionee’s death
or on the day specified in Paragraph 2 hereof, whichever is earlier.  After
Optionee’s death but before such expiration, the persons to whom Optionee’s
rights under this option shall have passed by will or by the laws of descent and
distribution or the executor or administrator of Optionee’s estate shall have
the right to exercise this option as to those shares for which installments had
accrued under Paragraph 2 hereof as of the date on which Optionee ceased to be
an employee of the Bancorp or a subsidiary corporation.

 

If Optionee terminates his or her employment because of disability (as defined
in Section 22(e)(3) of the Code), Optionee may exercise this option to the
extent he or she is entitled to do so at the date of termination, at any time
within one (1) year of the date of termination, or before the expiration date
specified in Paragraph 2 hereof, whichever is earlier.

 

7.  Employment.  This Agreement shall not obligate the Bancorp or a subsidiary
corporation to employ Optionee for any period, nor shall it interfere in any way
with the right of the Bancorp or a subsidiary corporation to reduce Optionee’s
compensation.

 

8.  Privileges of Stock Ownership.  Optionee shall have no rights as a
shareholder with respect to the Bancorp’s stock subject to this option until the
date of issuance of stock certificates to Optionee.  Except as provided in the
Plan, no adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificates are issued.

 

9.  Modification and Termination.  The rights of Optionee are subject to
modification and termination upon the occurrence of certain events as provided
in Sections 13 and 14 of the Plan.

 

10.  Notification of Sale.  Optionee agrees that Optionee, or any person
acquiring shares upon exercise of this option, will notify the Bancorp not more
than five (5) days after any sale or other disposition of such shares.

 

11.  Representations of Optionee.  No shares issuable upon the exercise of this
option shall be issued and delivered unless and until the Bancorp has complied
with all applicable requirements of California and federal law and of the
Securities and Exchange Commission and the California Department of
Corporations, as necessary pertaining to the issuance and sale of such shares,
and all applicable listing requirements of the securities exchanges, if any, on
which shares of the Bancorp of the same class are then listed.  Optionee agrees
to ascertain that such requirements shall have been complied with at the time of
any exercise of this option.  In addition, if the Optionee is an “affiliate” for
purposes of the Securities Act of 1933, there may be additional restrictions on
the resale of stock, and Optionee therefore agrees to ascertain what those
restrictions are and to abide by the restrictions and other applicable federal
and state securities laws.

 

Furthermore, the Bancorp may, if it deems appropriate, issue stop transfer
instructions against any shares of stock purchased upon the exercise of this
option and affix to any certificate representing such shares the legends which
the Bancorp deems appropriate.

 

Optionee represents that the Bancorp, its directors, officers, employees and
agents have not and will not provide tax advice with respect to the option, and
Optionee agrees to consult with his or her own tax advisor as to the specific
tax consequences of the option, including the application and effect of federal,
state, local and other tax laws.

 

12.  Notices.  Any notice to the Bancorp provided for in this Agreement shall be
addressed to it in care of its President or Chief Financial Officer at its main
office and any notice to Optionee shall be addressed to Optionee’s address on
file with the Bancorp or a subsidiary corporation, or to such other address as
either may designate to the other in writing.  Any notice shall be deemed to be
duly given if and when enclosed in a properly sealed envelope and addressed as
stated above and deposited, postage prepaid, with the United States Postal
Service.  In lieu of giving notice by mail as aforesaid, any written notice
under this Agreement may be given to Optionee in person, and to the Bancorp by
personal delivery to its President or Chief Financial Officer.

 

13.  Incentive Stock Option.  This Agreement is intended to be an incentive
stock option agreement as defined in Section 422 of the Code; provided, however,
that if the option shall fail to constitute an incentive stock option for any
reason, the option shall thereafter be governed by the provisions of the Plan
regarding nonqualified stock options.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OPTIONEE

WESTERN SIERRA BANCORP

 

 

 

 

By

 

 

By

 

 

 

 

 

 

 

By

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF STOCK OPTION EXERCISE

 

 

Mr. Gary D. Gall

President

Western Sierra Bancorp

4080 Plaza Goldorado Circle

Cameron Park, California 95682

 

Dear Mr. Gall:

 

Pursuant to my incentive stock option agreement dated
                          , I am exercising my stock option to acquire
                        shares of common stock of Western Sierra Bancorp.  I am
also enclosing payment by means of (cash in the amount of $                , or
                  qualifying shares of Western Sierra Bancorp having a fair
market value) equal to the sum of the option exercise price.

 

I further acknowledge that Western Sierra Bancorp makes no representations as to
federal or state tax matters, and that I am to consult with my own tax attorney
or tax accountant for advice with respect to the exercise of my stock option and
the effect of the sale of the option shares.  [(For executive officers of the
Bancorp or insiders of the Bancorp) I further acknowledge that I am an affiliate
or insider of Western Sierra Bancorp and that federal securities laws are
applicable to the exercise of the stock option and any subsequent sale of the
option shares including the applicability of the Securities Act of 1933 and Rule
144 (both dealing with the sale of shares by an affiliate).  I agree to comply
with such securities laws and rules.]

 

 

Sincerely,

 

 

 

 

 

Name of Optionee

 

6

--------------------------------------------------------------------------------